DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone et al, US 2016/0009329 [Tsubone] in view of Shinagawa et al, US 2020/0018247 [Shinagawa] and Andrzejewski et al, US 2020/0102899 [Andrzejewski].
Regarding claim 1, with reference to figures 1-6, Tsubone discloses a straddled vehicle (figure 1) comprising: 
a front wheel (10);
a rear wheel (14);
a handlebar (steering handle, 6) configured to steer the front wheel;
an engine body (E) configured to drive the front wheel or the rear wheel (paragraph 31), the engine body having an intake passage (45, 50);
a fuel tank (15) configured to store fuel to be supplied to the engine body; and
an evaporative emission system having a canister (69) and a gas passage (68, 72, 79) including an outside-air-introduction passage (vent port, 79), the evaporative emission system being configured to:
collect evaporated fuel generated in the fuel tank by the canister (paragraph 44);
introduce outside air to the canister through the outside-air-introduction passage through which the outside air is introduced (paragraph 46); and
discharge the collected evaporated fuel and the introduced outside air to the intake passage of the engine body from the canister (paragraph 46), wherein
the canister is supported via a single common attaching member (88), so as to intersect with at least one of
a virtual-left-right-center plane that is a virtual plane that includes a center of the handlebar in a left-right direction of the straddled vehicle and is perpendicular to the left- right direction (shown in figure 3, paragraph 48),
a virtual-front-rear-center plane that is a virtual plane that includes a center between a front end of the front wheel and a rear end of the rear wheel in a front-rear direction of the straddled vehicle and is perpendicular to the front-rear direction, or
a virtual-up-down-center plane that is a virtual plane that includes a center between an upper end of the handlebar and a lower end of the front wheel in an up-down direction of the straddled vehicle and is perpendicular to the up-down direction in the straddled vehicle.
See at least paragraphs 29, 31-35, 44-51, 53-57, 60, 81 and 99-104.
Tsubone lacks the evaporative emission system further includes at least one of an electric vent valve configured to switch between a closed state in which the outside-air-introduction passage is closed, and an open state in which the outside-air-introduction passage is opened, or an electric suction pump configured to suck gas in the gas passage, the gas including at least one of the evaporated fuel or the outside air, and flowing in the evaporative emission system through the gas passage; and wherein at least one of the vent valve or the suction pump is integrated with the canister to form a canister-integrated-leak-detection device configured to detect a leak of the gas from the evaporative emission system.  Tsubone further lacks wherein the integrated canister-leak-detection device is mounted by a single common attaching member.
However, with reference to figures 1 and 11, Shinagawa discloses a canister (11) for adsorbing fuel vapors and returning said fuel vapors to the intake of an engine for combustion, including a pump (13) that pumps fresh air into the canister and pumps air and fuel mixture out of the canister to the engine intake.  The pump can be integrally formed with the canister (paragraph 76).  See at least paragraphs 30-40 and 72-78.  Further, with reference to figure 2, Andrzejewski discloses an evaporative emissions control system (100) wherein a fresh air vent line (48) includes an electric suction pump (52) to depressurize the canisters (24, 26) to check for leaks.  See at least paragraphs 40 and 45.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the straddled vehicle of Tsubone to include an electric suction pump configured to suck gas in the gas passage, the gas including at least one of the evaporated fuel or the outside air and flowing in the evaporative emission system through the gas passage and to integrate that pump into the canister as taught by Shinagawa since Shinagawa discloses that this arrangement is allows heating of the canister for better purging and easy replacement of the pump.  Further, it would have been obvious to modify the system of Tsubone and Shinagawa to use the electric pump as a leak detection device as taught by Andrzejewski since using the pump is known to be suitable for leak testing the evaporative emissions system to meet government regulations.   This combination would yield wherein the canister is integrated with the leak detection device.
Regarding claim 2, Tsubone further discloses wherein the single common attaching member (88) is configured such that at least one of the canister, the vent valve, or the suction pump that form the canister-integrated-leak-detection device is coupled to the common attaching member via a connection member, or is coupled to the common attaching member so as to be in contact with the common attaching member (see paragraph 55).
Regarding claim 3, Tsubone as modified by Shinagawa and Andrzejewski further yieldss wherein the canister-integrated-leak-detection device further includes a pressure sensor (Andrzejewski, paragraph 40) configured to measure a pressure in the gas passage, and the canister-integrated-leak-detection device is configured to, in a case where the canister and the suction pump are integrated, and the suction pump is provided in the outside-air-introduction passage that is a portion of the gas passage, suck the gas in the gas passage by the suction pump and measure the pressure in the gas passage by the pressure sensor, thereby detecting the leak of the gas from the evaporative emission system.
Regarding claim 4, Andrzejewski further discloses wherein the canister includes a plurality of divided canisters (24, 26) connected in series or in parallel.  The combination of Tsubone, Shinagawa and Andrzejewski yields wherein at least one part of the vent valve or the suction pump is integrated with at least one divided canister of the plurality of divided canisters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747